Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 15 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glynn (2012/0073885) in view of Means (9,718,334). In regard to claims 1 and 8, Glynn discloses  solar vehicle comprising a laterally deployable photovoltaic device arranged on a roof of the solar vehicle (Figs. 6 – 7 and 10), wherein the laterally deployable photovoltaic device comprises at least one movable plate on which a solar cell module is arranged (Figs. 6 – 7, items 43, 45, 47, 49, 51, 53, 55, and 57), a rotation drive apparatus which fixedly connects the movable plate to a vehicle body (paragraph 83), and the rotation drive apparatus comprises a fixed end and a drive end, and is secured to the vehicle body via .
In regard to claims 2 and 10, Glynn discloses wherein the rotation drive apparatus is configured to drive the movable plate to rotate to retract the movable plate from the side of the vehicle body (Figs. 6 – 7).
In regard to claims 3 and 11, Glynn discloses a fixed plate on which a solar cell module is arranged, wherein the rotation drive apparatus is configured to drive the movable plate to rotate to retract the movable plate from the side of the vehicle body to a position under the fixed plate (Fig. 10).
In regard to claims 4 and 12, Glynn discloses wherein the number of the movable plate is one or more than one (Figs. 6 – 7).
In regard to claims 5 and 13, Glynn discloses wherein the more than one movable plate is arranged to overlap with each other after the rotation drive apparatus drives the movable plate to rotate to retract the movable plate from the side of the vehicle body (Figs. 6 – 7 and 10).
In regard to claims 6 and 14, Glynn discloses wherein the rotation drive apparatus is a motor (paragraph 83).
In regard to claim 9, Glynn discloses wherein the roof of the solar vehicle is provided with a solar cell module (Figs. 6 – 7 and 10).
Glynn does not disclose a flipping apparatus for aiming the able plates. In regard to claims 1 and 8, Means discloses movable solar panels comprising a flipping apparatus (Fig. 4, item 416A), wherein a fixed end of the flipping apparatus is fixedly connected to a vehicle body (Fig. 4, unnumbered right end of item 416A), and a flipping adjusting end of the flipping apparatus is fixedly connected to a movable plate, for adjusting an angle of the movable plate relative to the vehicle body (Fig. 4, unnumbered left side of item 416A).
In regard to claims 7 and 15, Means discloses a height adjusting apparatus (Fig. 4, item 416B), wherein a fixed end of the height adjusting apparatus is fixedly connected to the vehicle body (Fig. 4, unnumbered left side of item 416B), and a height adjusting end of the height adjusting apparatus is fixedly connected to the movable plate, for adjusting a height of the movable plate relative to the vehicle body (Fig. 4, unnumbered right side of item 416B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flipping apparatus of Means, to the solar vehicle of Glynn, in order to allow the solar panels to be directed towards the sun. This would improve the power generation of the solar panels by increasing the amount of radiation available to the panels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freeman (8,851,560) discloses a multilevel vehicle roof supporting a deployable solar array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618